ORDER OF INTERIM SUSPENSION
On November 7, 1994, an Application for Interim Suspension of Cheryl L. Schubert-Madsen of Grand Forks, North Dakota, a *91member of the Bar of North Dakota, was filed under Rule 3.4, North Dakota Procedural Rules for Lawyer Disability and Discipline, (NDPRLDD), by Vivian E. Berg, counsel for the Disciplinary Board of the Supreme Court. The Application alleged that there is sufficient evidence to demonstrate that Respondent Schubert-Madsen has committed misconduct or is disabled in conduct regarding deposits both to the general law office account and trust account and that the conduct presents a threat of public harm.
ORDERED, that the certificate of admission to the Bar of the State of North Dakota and 1994 license to practice law of Cheryl L. Schubert-Madsen be suspended effective immediately until further order of this Court; and
IT IS FURTHER ORDERED, that Respondent Schubert-Madsen shall have until 4 p.m., November 23, 1994, to request a hearing on this matter; and
IT IS FURTHER ORDERED, that Respondent Schubert-Madsen receive no further funds in which a client or third person has an interest; and
IT IS FURTHER ORDERED, that Respondent Schubert-Madsen give notice to her clients and others in accordance with the provisions of Rule 6.3, NDPRLDD, and that proof of such compliance be filed with the Supreme Court.